Case: 20-60371     Document: 00516103773         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                           FILED
                                                                 November 22, 2021
                                  No. 20-60371                      Lyle W. Cayce
                                Summary Calendar                         Clerk



   Bessy Janayra Velasquez-Lopez; Breyner Alayn Godoy-
   Velasquez,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 799 631
                             BIA No. A 206 799 632


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          On behalf of herself and her minor child, Bessy Janayra Velasquez-
   Lopez, a native and citizen of Honduras, petitions for review of the Board of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60371      Document: 00516103773          Page: 2   Date Filed: 11/22/2021




                                    No. 20-60371


   Immigration Appeals’ (BIA) denying her motion to reopen, based on
   ineffective assistance of counsel, due to:      untimeliness; and failure to
   demonstrate the actions of her former counsel resulted in the denial of her
   asylum and withholding-of-removal applications. Velasquez contends her
   former attorneys erred by:      not securing her husband’s testimony for
   corroboration; not timely moving to consolidate her and her husband’s
   proceedings; offering a vague particular social group; and lying to her.
          Motions to reopen are reviewed under an understandably “highly
   deferential abuse of discretion standard”. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000). For the following reasons, Velasquez fails to meet that
   high standard.
          A motion to reopen can be based on ineffective assistance of counsel,
   but petitioner must demonstrate that, absent deficient performance, relief
   would have been granted. Mai v. Gonzales, 473 F.3d 162, 165–67 (5th Cir.
   2006) (holding BIA abused its discretion in denying motion to reopen and
   remanding for further proceedings regarding whether counsel’s actions
   prejudiced petitioner).
          Velasquez’ missing-testimony contention is unavailing because, as the
   BIA observed, the Immigration Judge noted a lack of corroborating evidence
   but also denied her challenges on the merits. Velasquez’ consolidation
   challenge similarly fails because she has not offered any reason why
   consolidation of her and her husband’s proceedings would have changed the
   agency’s analysis, nor has she asserted consolidation would have caused any
   new evidence to be introduced.
          Accordingly, neither challenge supports her prior counsel made any
   errors affecting the outcome of her proceedings. See Beckham v. Wainwright,
   639 F.2d 262, 265–67 (5th Cir. 1981) (holding defendant received ineffective
   assistance of counsel). Because the BIA relied on lack of prejudice to dismiss




                                         2
Case: 20-60371      Document: 00516103773          Page: 3    Date Filed: 11/22/2021




                                    No. 20-60371


   Velasquez’ appeal based on untimeliness and the merits, our court need not
   address her tolling challenge.
          As for Velasquez’ remaining contentions, her ineffective assistance
   challenge regarding a particular social group is unexhausted because she did
   not raise it to the BIA. Omari v. Holder, 562 F.3d 314, 321–23 (5th Cir. 2009)
   (noting petitioner must present challenge to BIA to satisfy exhaustion
   requirement). Likewise, her contention her former attorneys lied to her is
   abandoned, inter alia, for failure to brief adequately. See Hollis v. Lynch, 827
   F.3d 436, 451 (5th Cir. 2016) (noting “lone mention” of contention in
   opening brief, without supporting explanation, insufficient).
          DISMISSED IN PART, DENIED IN PART.




                                          3